331 S.W.3d 743 (2011)
STATE of Missouri, Respondent,
v.
Richard I. JENKINS, Appellant.
No. WD 71116.
Missouri Court of Appeals, Western District.
March 1, 2011.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Richard Jenkins was convicted following a jury trial of forcible sodomy and attempted forcible rape. He raises a single claim on appeal: that the trial court erroneously overruled his challenge under Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), to the State's peremptory strike of an African-American member of the jury venire. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).